649 F.3d 1077 (2011)
Craig Arthur HUMPHRIES; Wendy Dawn Aborn Humphries, Plaintiffs-Appellants,
v.
COUNTY OF LOS ANGELES; Leroy Baca, individually and in his official capacity as Los Angeles County Sheriff; Michael L. Wilson, individually and in his official capacity as a Detective and/or Deputy of the Los Angeles County Sheriff's Department; Charles T. Ansberry, individually and in his official capacity as a Detective of the Los Angeles County Sheriff's Department; Bill Lockyer, Attorney General, in his official capacity as Attorney General of the State of California, Defendants-Appellees.
No. 05-56467.
United States Court of Appeals, Ninth Circuit.
May 26, 2011.
Esther G. Boynton, San Diego, CA, for Plaintiffs-Appellants.
Lillie Hsu, Martin Stein, Esquire, Greines Martin Stein & Richland, LLP, Paul C. Epstein, AGCA-Office of the California Attorney General, Los Angeles, CA, Mark Denis Rutter, Carpenter Rothans and Dumont, for Defendants-Appellees.
Before: JAY S. BYBEE and MILAN D. SMITH, JR., Circuit Judges, and RICHARD MILLS, Senior District Judge.[*]
Prior report: ___ U.S. ___, 131 S.Ct. 447, 178 L.Ed.2d 460; 554 F.3d 1170.

ORDER
After finding Appellants to be the prevailing parties in this case under 42 U.S.C. § 1988, we ordered Appellee County of Los Angeles to pay 10% of Appellants' attorney's fees. See No. 05-56467 (June 22, 2009) at 1, 3-4. We later adopted the recommendation of the Appellate Commissioner, which calculated this portion of the fee award to be $59,258.09. See No. 05-56467 (Dec. 2, 2009) at 2.
The United States Supreme Court subsequently reversed this portion of the judgment of this court. We likewise reverse and remand the case to the district court for further proceedings consistent with the decision of the United States Supreme Court in Los Angeles Cnty., Cal. v. Humphries, ___ U.S. ___, 131 S.Ct. 447, 453-54, 178 L.Ed.2d 460 (2010).
NOTES
[*]  The Honorable Richard Mills, Senior District Judge for the U.S. District Court for Central Illinois, Springfield, sitting by designation.